Citation Nr: 1427705	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability evaluation for lumbar degenerative disc disease, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000. 

The lumbar degenerative disc disease matter comes to the Board of Veterans' Appeals  (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Regional Office  jurisdiction now resides at the VA RO in Montgomery, Alabama. 

The Veteran testified at a hearing before the Board in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In December 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a November 2011 supplemental statement of the case (SSOC). 

In October 2012, the Board denied the Veteran's claim for an increased rating for his back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Remand indicates that additional reasons and bases are necessary concerning the denial of a separate rating for neurological problems of the bilateral lower extremities associated with the Veteran's back disability.

The Board notes that the Veteran has complained of pain radiating to his left leg due to his lumbar spine disability.  The Board observes that a private treatment record from R.W., M.D., dated September 2007 notes "positive sciatic stretching on the left [leg], throughout."  The prior decision indicated that the medical evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating; noting that the September 2007 private treatment record from R.W., M.D. also indicates that the Veteran had normal motor function throughout, and that reflexes were 1 to 2+ and symmetric.  The prior decision additionally noted that VA examination reports dated April 2007 and February 2011 as well as private treatment records dated from August 2009 to December 2009 document essentially normal neurological findings.

The Board observes that there is no definitive indication by a medical practitioner whether the Veteran's claimed pain radiating to his left leg is a neurological symptom attributable to his lumbar spine disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Thus, the Board finds that remand is in order to make this determination and the Veteran must be afforded a VA back examination to determine his current level of disability as well on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Montgomery VAMC.

2.  Schedule the Veteran for a VA spine examination to determine the current level of his back disability.  The Veteran's claims file should be provided to and be reviewed by the examiner.  The examiner should provide range of motion in degrees, to include the degrees at which pain begins.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

3.  Schedule the Veteran for a VA peripheral nerve examination to determine if he has neurological symptomatology in either or both lower extremities secondary to his service-connected lumbar spine disability.  If paralysis of the sciatic nerve is found, the examiner is to determine if the disability would best be described as mild; moderate; moderately severe with marked muscle atrophy; or complete paralysis with the foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or lost.  

The claims folder must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



